Citation Nr: 1619217	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for residuals of inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel







INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979, from September 2000 to February 2001, from September 2001 to February 2002, and from March 2004 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center acting on behalf of VA's Regional Office (RO) in Nashville, Tennessee.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran informed VA, in writing, that he wanted to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for residuals of inguinal hernia repair.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for residuals of inguinal hernia repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In January 2016, the Veteran submitted an electronic correspondence indicating his desire to withdraw the appeal for entitlement to an increased evaluation for his service-connected residuals of inguinal hernia disability.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial compensable rating for inguinal hernia repair and it must be dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for residuals of inguinal hernia repair is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


